UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1071


CHARLEATTA M. BLACK,

                    Plaintiff - Appellant,

             v.

DEPARTMENT OF VETERANS AFFAIRS,

                    Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:18-cv-00193-GMG)


Submitted: April 4, 2019                                          Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Charleatta M. Black, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charleatta M. Black filed a civil complaint alleging that her employment was

terminated because of her race, in violation of Title VII of the Civil Rights Act of 1964,

42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2018). Black seeks to appeal the

district court’s order adopting the magistrate judge’s report and recommendation to

dismiss without prejudice Black’s complaint for lack of subject matter jurisdiction.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

Because it is possible that Black could amend her complaint to cure the defects identified

by the district court, namely, show that she has exhausted her administrative remedies,

the order she seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 623-25, 628-30

(4th Cir. 2015). Accordingly, we deny leave to proceed in forma pauperis, dismiss the

appeal for lack of jurisdiction, and remand the case to the district court with instructions

to allow Black to file an amended complaint. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                          DISMISSED AND REMANDED




                                             2